              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                Plaintiff,                   4:20CV3118

     vs.
                                       MEMORANDUM AND ORDER
ABBY OSBORN, Legal Council;
MENTAL HEALTH BOARD OF
LINCOLN, NE, PRESCOTT PLACE,
CARLA HILL, JERAMY HILL, SETH
JACKSON      HABBOTS,     MELISSA
BLAKEMORE,           ACN AUTISM
CENTER OF NEBRASKA, TAYLOR
DARO, EFN EXTENDED FAMILIES
OF NEBRASKA, MAGIS, NICHOLAS,
JEVON WOODS, TONY GREEN,
DHHS, DDS; COURTNEY MILLER,
DHHS,      DDS;    STACY   WORTH
SWINNY, LRC Lincoln Regional Center;
ANNE TAPLEY, LIMHP, Williamsberg
Psychology;   DOANE UNIVERSITY
CRETE, NEB, PETE ALMOND,
Professor; AUSTIN BAZIL, RUSTY
MILLER, CAPITOL CITY CHRISTIAN
CHURCH,          LINCOLN   POLICE
DEPARTMENT, Law Enforcement;
VOCATIONAL         REHABILITATION
CENTER, JERRI BRIAN, ETHAN
BROWN, ROSE, LINCOLN, NE. CITY
LIBRARIES,       JEVON    WOODS,
OMAHA POLICE DEPARTMENT,
LASTING       HOPE      RECOVERY
CENTER,         OMAHA DOUGLAS
COUNTY JAIL, MENTAL HEALTH
BOARD OF DOUGLAS COUNTY, NE,
OMAHA CITY LIBRARIES, OMAHA
STEPHEN CENTER SHELTER FOR
THE HOMELESS, OMAHA COUNTY
SHERIFFS DEPT.,        LINCOLN, NE
PUBLIC SCHOOLS, LINCOLN, NE
HIGH SCHOOL,           LINCOLN, NE
SOUTHEAST         HIGH      SCHOOL,
LINCOLN LIGHTHOUSE YOUTH
CEN., LINCOLN CORRECTIONAL
CENTER,       DEPT. HEALTH AND
HUMAN SERVICES,           TECUMSHA
STATE     CORRECTIONAL        INST.,
NEBRASKA               DEPARTMENT
CORRECTION SERV., LANCASTER
COUNTY CORRECTIONS 2009, SGT.
HILL, OFFICER            VINCITINNI,
OFFICER           JOHNSON,      SGT.
SCHAFFER, LCC, NDCS, KARRI
PAULSON, TED HILL, NATE SWOB,
MARK LUKIN, BRIAN BRATT, LT
SIMPSON, SGT.         DECKER, SGT.
JUNE, OFFICER        LOOS, MARTIN
WETZEL, RICK JOHNSON, Unit
Manager; BASS, Unit Case; FEDLER,
Unit    Case     Worker;     WAYNE
CHANNLER, Clinical Mental Health;
DAVID R. MUNN, Lincoln Police Sgt.;
TRANN, Lincoln Police Sgt.; NATE
HILL, Lincoln Vice Police; WAGNER,
Lincoln Police Office; BRENDA MAE
STINSON, (Quarry)(Howard)(Bower);
JAY G. STINSON, TYLER STINSON,
RYAN STINSON, SPENCER STINSON,
DUSTIN H. BOWER, JUSTIN R.
BOWER, PIERCE L. BOWER, DRUE L.
BOWER,       ME TOO MOVEMENT,
JEFFREY BORDOS, Amazon KPP CEO;
CERDARS GROUP HOME, LINCOLN
EAST HIGH SCHOOL, DEPARTMENT
OF EDUCATION, BEATRICE STATE
DEVELOPMENTAL CENTER, BSDC,

                                  2
GAGE COUNTY POLICE,           GAGE
COUNTY JAIL,      GAGE COUNTY
SHERIFF,       TREVOR,       DAWN,
MALINDA, SENATOR             DORN,
SENATOR      PANSING       BROOKS,
OMBUDSMAN OFFICE, GOV. PETE
RICKIKS, PATRICK CONDON, County
Attorney; BRYAN WEST HOSPITAL,
DR.     NISSAN, DR.      SADDIKIE,
LINCOLN CRISIS CENTER, AMY
BOLLAN, ex PO; JUDGE PAUL
MERITJR.,    LINCOLN REGIONAL
CENTER, DHHS Gov. Agency; BOWER
FAMILY, Owner of "Me too"; and CITY
OF LINCOLN,

                    Defendants.


     This matter is before the court on Plaintiff’s Notice of Appeal (Filing 137)
and Motion for Leave to Proceed in Forma Pauperis on Appeal (Filing 136).

       The Prison Litigation Reform Act (“PLRA”) requires prisoner plaintiffs to
pay the full amount of the court’s $505.00 appellate filing fee by making monthly
payments to the court, even if the prisoner is proceeding in forma pauperis. 28 U.S.C.
§ 1915(b). The PLRA “makes prisoners responsible for their filing fees the moment
the prisoner brings a civil action or files an appeal.” Jackson v. N.P. Dodge Realty
Co., 173 F. Supp. 2d 951, 952 (D. Neb. 2001) (citing In re Tyler, 110 F.3d 528, 529–
30 (8th Cir. 1997)). The appellate filing fee is assessed when the district court
receives the prisoner’s notice of appeal. Henderson v. Norris, 129 F.3d 481, 485 (8th
Cir. 1997).

       Pursuant to 28 U.S.C. ' 1915(b)(1), Plaintiff must pay an initial partial filing
fee in the amount of 20 percent of the greater of Plaintiff=s average monthly account
balance or average monthly deposits for the six months preceding the filing of the

                                          3
complaint. Plaintiff=s account balance is $0.00, and the court cannot assess an initial
partial filing fee. However, as set forth in 28 U.S.C. ' 1915(b)(4), “[i]n no event
shall a prisoner be prohibited from bringing a civil action or appealing a civil . . .
judgment for the reason that the prisoner has no assets and no means by which to
pay the initial partial filing fee.” When the prisoner is unable to pay the initial partial
filing fee due to a lack of funds, the requirement that the initial partial filing fee will
be paid at the outset of the case is suspended. See Jackson, 173 F. Supp. 2d at 957
n. 9. Instead, “the whole of the . . . filing fees are to be collected and paid by the
installment method contained in ' 1915(b)(2).” Henderson v. Norris, 129 F.3d 481,
484 (8th Cir. 1997). This matter will therefore proceed without payment of the initial
partial filing fee as set forth below.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis on Appeal
(Filing 136) is granted. The filing fee shall be collected and remitted, as funds exist,
in the manner set forth in 28 U.S.C. ' 1915(b)(2). Until the full filing fee of $505.00
is paid, the prisoner shall be obligated to pay, and the agency having custody of the
prisoner shall forward to the clerk of the court, 20 percent of the preceding month’s
income in such months as the account exceeds $10.00.

      2.      The clerk of the court shall serve a copy of this order on the appropriate
financial officer for Plaintiff=s current institution.

      Dated this 29th day of June, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge



                                            4
